IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,741-01


                      EX PARTE BENNIE DARRYL SCOTT, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 2010-667-C1 IN THE 19TH DISTRICT COURT
                             FROM MCLENNAN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

endangering a child and sentenced to five years’ imprisonment for each count. He did not appeal

his conviction.

        Applicant contends that his pleas were involuntary because the plea agreement cannot be

followed. The trial court determined that Applicant pleaded guilty under an agreement that these

sentences would run concurrently with a federal sentence. The trial court found that Applicant’s

sentences are not running concurrently, as contemplated in the plea agreement. Applicant is entitled
                                                                                                  2

to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgments in Cause No. 2010-667-C1 in the 19th District Court of

McLennan County are set aside, and Applicant is remanded to the custody of the Sheriff of

McLennan County to answer the charges as set out in the indictments. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 30, 2013
Do not publish